Name: Council Regulation (EEC) No 1073/85 of 23 April 1985 fixing the basic price and the buying-in price for cauliflowers for the period 1 to 5 May 1985
 Type: Regulation
 Subject Matter: plant product;  prices
 Date Published: nan

 27. 4. 85 Official Journal of the European Communities No L 114/7 COUNCIL REGULATION (EEC) No 1073/85 of 23 April 1985 fixing the basic price and the buying-in price for cauliflowers for the period 1 to 5 May 1985 price for this product must be fixed for the period 1 to 5 May 1985, THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 1 332/84 (2), and in particular Article 16 ( 1 ) thereof, Having regard to the proposal from the Commis ­ sion (3), Having regard to the opinion of the European Parliament (4), Whereas, pursuant to Article 16 ( 1 ) of Regulation (EEC) No 1035/72, a basic price and a buying-in price must be fixed for each marketing year for each of the products listed in Annex II to the said Regulation ; whereas the products in question, harvested in a given production year, are marketed, as regards cauliflowers, from May to April of the following year ; Whereas, therefore, in order to ensure the continuity of cauliflower prices, the basic price and the buying-in HAS ADOPTED THIS REGULATION : Article 1 1 . The basic price and the buying-in price for cauli ­ flowers, in ECU per 100 kilograms net, shall be fixed as follows for the period 1 to 5 May 1985 :  basic price : 21,23 ,  buying-in price : 9,25 . 2. The prices quoted in paragraph 1 relate to packed cauliflowers 'with leaves' of quality class I. Article 2 The prices quoted in Article 1 ( 1 ) do not include the cost of the packaging in which the product is presented. Article 3 This Regulation shall enter into force on 1 May 1985. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 23 April 1985. For the Council The President F. M. PANDOLFI (') OJ No L 118, 20. 5 . 1972, p . 1 . 0 OJ No L 130, 16 . 5 . 1984, p . 1 . ( 3) OJ No C 67, 14. 3 . 1985, p. 31 . (4) OJ No C 94, 15, 4. 1985.